 Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 1 of 10




EXHIBIT A – SUMMARY OF
REPLY TO NFA
SAMANTHA KUMARAN
           Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 2 of 10

Page 1


           EXHIBIT A - SUMMARY OF KEY DEFICIENCIES IN MR. BOYLE’S MOTION
        Plaintiffs note that aside from being an improperly filed Motion to Dismiss, which procedurally
should be filed as a 12(b)(6), Defendant’s motion provides no contest to subject matter jurisdiction. In
this Exhibit A, the Court is alerted to the following deficiencies in Mr. Boyle’s response, which will
briefed more fully in reply.
Mr. Boyle’s Arguments Against Bad Faith Standards Fail to Differentiate between Discretionary and
Non-Discretionary (Section III (A)(B))
        Given that subject matter jurisdiction is uncontested under 7 USC 25(b)-(d) Mr. Boyle attempts
to argue a motion to dismiss under 12(b)(6). In doing so, he fails to address the correct standard of bad faith
and fails to draw distinction between Plaintiff’s complaint that pleads non-discretionary violations of the
NFA rules, bylaws and regulations versus all the cases he cites which are for discretionary violations. Mr.
Boyle’s letter is therefore materially deficient as it fails to provide a detailed analysis of the actual rules
being violated and whether NFA’s enforcement of those rules is discretionary or non-discretionary. It
is only upon that analysis can the proper standard of bad faith be determined.
        First the Court didn’t address any of these facts or law in it’s Order. If the Court is now to incorporate
Mr. Boyle’s new 12(b)(6) arguments on failure to plead a claim, the first key determination on how to apply
the bad faith standard, the Court is required to make a detailed determination (and rule-by-rule analysis of
each rule and/or bylaw) and whether the duties being alleged as violated are discretionary or non-
discretionary. Therefore Mr. Boyle’s citation of Brawer, DGM and Western are inapplicable as he only
applies his 12(b)(6) legal analysis to discretionary actions or inactions. All of the rules and laws cited in the
Complaint ¶264-265 and otherwise – as explained in detail below – are non-discretionary.
        NFA themselves have argued in other proceedings, that the standard of bad faith needs to be
differentiated between discretionary and non-discretionary. Therefore Mr. Boyle is in fact judicially
estopped from arguing a different position in this District. In Mr. Boyle’s Reply Memorandum April 19,
2019 in Troyer vs. NFA 16-Cv-146, Mr. Boyle admits “Under the CEA, NFA cannot be liable unless it
acted in “bad faith.” 7 U.S.C. § 25(b)(4). Bosco v. Serhant, 836 F.2d 271 (7th Cir. 1987), establishes that
negligence is sufficient to satisfy the “bad faith” requirement only if NFA allegedly violated a non-
discretionary duty; bad faith beyond negligence is necessary if NFA allegedly violated a discretionary
duty.” (See Mr. Boyle Reply Memorandum April 19, 2019). In that motion, Mr. Boyle expressly argued,
preventing him from arguing differently in this District, that the standard of bad faith is lower – and be
as low as “negligence” if it applies to bad faith for non-discretionary duties.
        The NFA have in fact been held liable and subject to a different standard. (See Troyer vs. NFA)
Magistrate Judge Susan Collins ruled in September 26 2019, that Courts employed a dual standard when
considering the term "bad faith" for purposes of 7 U.S.C. § 25(b)(4): [I]n the present setting, involving
an exchange's failure to enforce its rule in accordance with the exchange's own interpretation, the courts,
including our own, have treated the term bad faith as if it read negligence. Bosco v. Serhant. Thus, if an
exchange's regulation imposes a duty that the exchange should know is being flouted, the exchange is
acting wrongfully—in an attenuated sense, perhaps, but one sufficient under the cases we have cited to
demonstrate bad faith. The test is different if the exchange injures a trader through the exercise of a
discretionary power, such as the power to take emergency actions to prevent substantial losses; then
more must be shown to constitute bad faith—either that the exchange acted unreasonably or that it had
an improper motivation. (See Troyer)
          Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 3 of 10

Page 2


         Therefore Mr. Boyle is judicially estopped from presenting contradictory arguments and not
applying the distinction of non-discretionary rules and discretionary rules as he is quite aware the bad
faith standard is distinct (See Supra Boyle Reply Mem. Of Law April 2019, Troyer vs. NFA)
        Even in the case cited by Mr. Boyle in Brawer vs. Options Clearing Corp the Court
acknowledged two different set of standards in determining the bad faith for discretionary vs. non-
discretionary. In Brawer, the Court ruled that the relevant by-laws obviously gave AMEX and OCC
great discretion. However they were explicit that “Under a different rule, a different sort of duty might
obtain. See Baird, 141 F.2d at 244.”. Plaintiffs case at hand is completely opposite. Unlike Amex and
OCC, where the express bylaw analyzed gave the exchange “sole discretion” on when and whether to
implement the rules, the case is inapposite here. The NFA has no discretion whatsoever in applying
CFTC regulations or its other rules and bylaws, such as taking “unauthorized fees” out of traders
accounts, or disclosing the risks and giving competitors unauthorized access to traders account – or the
numerous other specific NFA Rules listed as violated. (See for example ECF1 ¶264, ¶ 168-176)
Each of Plaintiff’s Rule Violations were Non-Discretionary
        Mr. Boyle’s arguments are inapplicable because Plaintiffs complaint makes clear that all of the
NFA Rule Violations and violations of CFTC Statutes and CEA listed in ¶264-265 and elsewhere
throughout the Complaint were non-discretionary. Further before applying a Motion to Dismiss, the
Court is required to take a detailed review of the violations cited and analyze each one of the NFA Rules,
CFTC Rule and other CEA rule. Without limitation to each rule violation that needs to be examined,
Plaintiff has included below three examples.
Rule Violation 1 ECF 1 ¶264
        The Complaint pleads violation of NFA 2-26 including without limitation CFTC 1.11, CFTC
1.55 and CFTC 1.57 which required Lazzara and ADMIS, disclose customers, all its risk management
policies and procedures, prior to opening the account; (CFTC 1.55 (k) ..disclosures about risk policies
prior to a customer entrusting funds to an FCM were prerequisite and CFTC 1.55.(l) .. expanding upon
such information as necessary to keep such disclosure from being misleading whether through omission
or otherwise)
Plaintiffs assert this is a non-discretionary rule. NFA are obligated to abide by CFTC requirements.
Therefore the standard of bad-faith is for non-discretionary violations. Mr. Boyle is silent upon and fails
to provide a defense or rebuttal to the well-plead allegation of NFA’s failure to enforce or aiding-and-
abetting in violation of NFA 2-26/CFTC 1.11 and CFTC 1.55. Therefore the standards of bad faith in
his response are inaccurately applied for non-discretionary rules.
Rule Violation 2 Complaint ECF1 ¶264
The Complaint pleads violation of NFA 2-4 Int Not 9061 which is a NFA Compliance violation for NFA
Members Felag and Vision owners, affiliates to obtain a CTA’s trading records without their permission;
Plaintiffs assert this is a non-discretionary rule. NFA2-4 Int Not 9061 makes it an express rule violation
and impermissible for another NFA Member to obtain a CTA”s records without permission. Since this
rule is binary (meaning either it is permissible or impermissible) the rule is non-discretionary. Therefore
the standard of bad-faith is for non-discretionary violations.
           Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 4 of 10

Page 3


Mr. Boyle is silent upon and fails to provide a defense or rebuttal to the well-plead allegation of NFA’s
failure to enforce or aiding-and-abetting in violation of NFA 2-4. Therefore the standards of bad faith in
his response are inaccurately applied for non-discretionary rules.
Rule Violation 3 ECF1 ¶264
The Complaint pleads violation of NFA 2-4 Int Not 9005 and NFA Rule 2-26 / CFTC Part 33.(7) which
required that Lazzara (the broker) disclose all the costs and fees, transaction fees and trade processing
fees (being deducted from Plaintiff’s accounts to pay Vision affiliates) prior to the account being open,
and that any arrangement that is likely to deceive customers is a violation of NFA Requirement;
Plaintiffs assert this is a non-discretionary rule. NFA are obligated to abide by CFTC requirements.
Therefore the standard of bad-faith is for non-discretionary actions. Mr. Boyle is silent upon and fails to
provide a defense or rebuttal to the well-plead allegation of NFA’s failure to enforce or aiding-and-
abetting in violation of NFA 2-4/9005 and NFA Rule 2-26/CFTC 33.7. Therefore Mr. Boyle’s standard
of bad faith is inapplicable and does not belong in this Motion.
Even Under A Discretionary Standard Mr. Boyle’s Arguments Fail
          In the alternative if the Court is to apply a discretionary standard to the rules that were violated
(which in fact would be arguably incorrect) Plaintiffs will still explicitly demonstrate to the Court that
Mr. Boyle’s counterargument, (in an appropriate 12(b)(6) motion) of “knowledge” and “ulterior motive”
still fail. Not only does this not apply to the correct standard of bad faith for discretionary actions, the
facts have also been inaccurately construed in his response. The Complaint is well-plead.
Mr. Boyle’s Argument of Knowledge Fail
        First, Mr. Boyle attempts to argue that Complaint did not sufficiently plead “Knowledge”. Even
though this argument is inappropriate and only belongs in a 12(b)(6) motion, Mr. Boyle bases his
argument by capitalizing on a “typo” of June 2019 instead of June 2017 to rearrange the timeline in the
Complaint and mislead the Court that activities occurred after the account was closed. (See Boyle Mem.
Pg. 8 and Footnote on Pg.9). Since the Court already pointed out an innocuous typo of June 2019 which
should have been written as June 2017 (Order at 3, Footnote 5) – Mr. Boyle ignores this finding – and
at best unproductively – uses the typo to somehow claim that the NFA only had knowledge in September
2017 and that the causes of losses thereafter were with Plaintiff’s eyes wide open. The argument is
nonsensical. Plaintiffs did nothing with their eyes wide open.
Complaint Pleads NFA Knowledge and Participation Since September 2014
        The Complaint is clear and makes well-plead allegations that NFA had “Knowledge” and
participated in the scheme since September 2014. The Complaint makes specific references that date of
“Knowledge” of the fraud by NFA was September 2014. (¶1,¶2, ¶11, ¶34,¶38,¶82,¶159 (pleading
Knowledge for over four years), ¶160 – noting specifically Jane Doe 2’s knowledge since September
2014 - ¶306) The facts show that Plaintiffs were only alerted to the fraud and participation of NFA on
February 26, 2019. (ECF1 ¶150-¶152) Mr. Boyle’s response fails to make one mention of the fact that it
was ADMIS that admitted the NFA was explicitly liable and were to be defense witnesses. (See
ECF1¶151¶152,¶155,¶159, ¶224 – noting the footnote 20 states explicitly that ADMIS own emails show
“Knowledge dating back to the bulk transfer of customers from Vision which occurred on September
2014) ). Promptly thereafter on March 1, 2019 sent in prompt notification of evident partiality seeking
documents, that ADMIS had admitted existing dating back to September 2014 (¶224, ¶151, See Exhibit
          Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 5 of 10

Page 4


5). Further evidence of knowledge and liability dating back that far are included to communications to
the Panel See ECF1, Exhibit 10 Pg.31-32, also Pg.23 – again demonstrating knowledge since September
2014 and activities that had been conducted for five (5) years. ADMIS admissions (which as a separate
note were included in emails to Plaintiffs that were not included in the Complaint) specifically stated
that NFA’s “Knowledge went back 4.5 years” and started in September 2014. This is also documented
in the request in Exhibit 5, for example showing the exact dates of documents dating back 5 years. Other
evidence are the subpoenas issued by the Arbitrators – also clearly demonstrating to the Court that NFA
had knowledge and actively participated in the fraud, since September 2014 (See Exhibits 5, 10, 11, 12)
The correct timeline, as pled in the Complaint shows clearly that the NFA had Knowledge of the fraud
expressly dating back to September 2014. Therefore the Complaint adequately pleads that the NFA had
“Knowledge” since September 2014. Notably it is explicit that NFA Jane Doe 2 and Tom Kadlec (and
ADMIS also admitted it was the NFA who had knowledge) – key participants in the fraud are clearly
alleged to have been participating and knowledge of the fraud since 2014. As a direct result of their
failure to enforce the rules and laws Plaintiff’s account suffered actual losses – and liability is valid.
NFA can’t completely disown the conduct of the key personnel and discovery (See Exhibits 10,11,12
and ¶166) will clearly show how far back all the NFA’s conduct and signatures went. This had been
going on for 5 years. Therefore the Complaint pleads Knowledge well.
Mr. Boyle’s Argument of Ulterior Motive Also Fail
        While Plaintiff will more fully expand upon this point its reply, Plaintiffs alert the Court that Mr.
Boyle’s argument on ulterior motive are also irrelevant or inaccurate. First the standard of bad faith for
violation of non-discretionary rules is much lower and can be met even with a pleading of negligence.
Therefore Mr. Boyle’s cited cases related to ulterior motive are irrelevant as they are only applicable to
rules are being violated under discretionary authority. Under the facts of this case, Plaintiff has shown
that the NFA rules, bylaws and regulations were non-discretionary. This error is material.
         Even if the Court were to erroneously adopt a discretionary rule standard, the pleadings for
ulterior motive are well plead. Mr. Boyle cites DGM Investments that the sole or dominant reason [for
violations of discretionary rules] must be “[S]elf-interest or other ulterior motive unrelated to proper
regulatory concerns” (Emphasis added). However Plaintiff has made clear the activities and schemes
described in the Complaint aren’t related to proper regulatory concerns. They are related to illegal,
fraudulent activities and improper activity. As an example, for illustrative purposes, if a Customs and
Excise Officer following “proper regulatory concerns” charges a customer an import and excise tax of
$150 for every imported painting. This would be called an proper regulatory concern. If however, a
select group of Customs and Excise Officers were adding an unauthorized $750 which is prohibited
under the rules, or worse, removing $750 of property from customer’s luggage without their knowledge
and consent – that would not be considered a legitimate or proper regulatory activity. The Complaint
makes clear that all the activities related to Vision are improper, fraudulent and illegal. Therefore the
ulterior motive – is based on generating revenues from fraud and illegal activity – and cannot be
considered proper regulatory concerns. And Mr. Boyle’s examples are therefore not applicable.
Nonetheless the Complaint also pleads more than just generating illegal and improper revenues. Other
illicit and concrete benefits, including those of Defendant Tom Kadlec are also mentioned. (¶45, ¶102 –
credit lines and guarantees – noting these credit lines were also illegal and violated exchange margin
rules, ¶69, ¶103-¶106 credit lines, operating losses of the NFA exceeded $1mm in 2017-2018). The
           Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 6 of 10

Page 5


Complaint is explicit the revenue is generated through fraud and illegal activity. (See ¶ 102 – fraudulent
financial deductions, ¶103 – illegal conduct, ¶83 – fraudulent conduct to harm customers)
        Mr. Doyle’s excuse that charging operating revenues is part of the ordinary role of the NFA and
can’t be held bad faith is false. NFA’s bylaws, regulations, mandate and ability to operate only allows
legal activity and compliance with the CEA - not illegal and fraudulent activity. The Complaint not only
specifically pleads the activity is being conducted with fraud, the activity is being done in violation of
the rules, bylaws and regulations and CEA, is illegal and unauthorized – to generate illicit revenues for
all. Therefore it is not ordinary regulatory activity to base is operating revenue on “ill-gotten” gains,
unauthorized fees, fraudulent conduct and illegal activity. This is not a “proper regulatory activity”.
Mr. Boyle Argument on Actual Damages is Incorrect
        Mr. Boyle’s argument on actual damages is also incorrect and seeks to confuse the Court on the
overcharges and unauthorized fees being unlawfully being taken out of traders’ accounts as not being
trading loss damages. They are trading losses. Mr. Boyle frequently acknowledges these are
“unauthorized fees.” The Court should duly note that the word “unauthorized fees” is repeated at multiple
times in Mr. Boyle’s motion (See Boyle Mem. Pg. 7, Pg. 8) and not once does Mr. Boyle deny or argue
to the Court that these weren’t unauthorized fees. The Court should also note that the words
“unauthorized fees” are an oxymoron to be used together with the words “proper regulatory activity”.
The two are an irreconcilable. The conduct alleged in this Complaint is not “proper” regulatory activity
but “improper” regulatory activity.
        To explain more simply to the Court, essentially the CTA and customer traders’ accounts being
held at ADMIS are being operated as an unregulated slush-fund– without proper controls or regulations
- in express violation of the Commodities Exchange Act. Even the proprietary trading data, transaction
data and privacy financial data (such as names, social securities and financial information) are not being
protected – with proper controls or regulations. Under the CEA the NFA has a non-discretionary duty
to enforce those controls, rules and regulations. As a direct consequence of deliberately not applying
controls or regulations on ADMIS’s trading accounts – unlawful profits are taken by the NFA and Vision
– with them being able to unlawfully dip into the slush fund – for illegal profit - without the customers
(traders) knowledge or consent. The Complaint alleges the conspirators knowingly and directly withdraw
or deduct money out of a traders’ accounts in express violation of the CEA and the NFA Rules– causing
significant financial trading losses to traders as well as reducing their competitors trading value. They
were also gaining unlawful access to their competitors trading strategies. The Complaint is explicit to
this point. Plaintiffs state that in just 45 days trading profits of over 3.4% of the account value were
unlawfully taken from Plaintiff’s trading account. (See ECF1 ¶74).
         Therefore these are directly causing trading floor reductions of profits, and losses.
        As a further simplified example for the Court, take a scenario where Plaintiff is a competitive
CTA and can generate returns of 25% a year. On a $100,000 account its trading account would generate
$25,000 of trading profits in a year. The Complaint pleads that the scheme depletes the trading account
profits by 3.4 % evert 45 days (approximately 18% a year) (ECF1¶74). This is a significant depletion
and is a direct and actual reduction of trading profits, in this case reducing the actual trading profits by
$18,000 to $7,000. This is not only a direct and actual trading loss - but the trading losses and trading
depletions of competitors trading account cause direct unfair market competition, getting to the heart of
          Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 7 of 10

Page 6


the Commodities Exchange Act. As a result of the scheme, instead of a CTA posting a trading
performance record of 25% a year ($25,000) traders are being forced to reduce their profits (which they
never consented to - and a violation of the CEA -) to 7% a year ($7,000). This is significant in a
competitive industry and creates an unfair market playing field, where traders base their livelihood on
the performance of their returns. Further the $18,000 in this example are direct trading losses
unauthorized and without consent taken from the trading accounts. Additional losses are caused by the
illegal margin activity being conducted and failure to enforce margin exchange rules of over $134,000.
(ECF1¶67-69). That caused Plaintiff’s direct losses in its account. That is why other brokers (ECF17)
are complaining about $100,000 of deductions (trading losses to their customers). Over the last five
years, unauthorized trading deductions have exceeded $50 million (Exhibit 10, Pg.9). Mr. Boyle does
not even dispute this fact.
        Further supporting evidence in the Complaint makes clear that the actual theft from trading
accounts across all the brokers customers and traders exceeds $10 million a year. (Exhibit 10, Pg.9) The
conduct has been going on for five(5) years. (¶264) Other brokers are coming forward also admitting
that over $100,000 of illegal trading deductions were taken from their accounts. (See Exhibit 2, Exhibit
10 Pg, 9). That is why there is an allegation of over $50 million in illegal and unauthorized trading
reductions (Losses) and actual damages of depleting trading accounts of customers and CTA’s. (¶3, ¶37).
As for liability and damages under 7 USC 25 these amounts are actual trading losses and are the total
amounts of trading floor damages in the aggregate. These monies were unlawfully extracted from
customer and CTA’s accounts as illegally forced trading losses or trading reductions to their profitability.
        Notably Defendant Tom Kadlec, a key instigator of the scheme is missing in action in this
response. The Court should note that Mr. Boyle’s response is completely silent on and almost “disowns”
Mr. Kadlec, who serves simultaneous as the CEO of ADMIS, where the trading accounts are being
depleted from – never once disputing that the fees were “unauthorized”. NFA is also silent on the conduct
of the two compliance officers who are individuals, even if the violations could be considered at a lower
standard of negligence – let alone with fraud or improper motive and Plaintiffs causes of action are well
pled. The Court should take note of Arbitrators own subpoenas on signatures from NFA’s own
compliance officers ¶166 and Exhibits 11 and 12 sufficiently problematic that Arbitrators themselves
noted potential conflicts of interest and evident partiality. Mr. Boyle remains silent on evident partiality,
FAA and the collaterally estopped issues. Mr. Boyle does not even address the Compliance Officers
signatures on documents ¶122-¶124
        Where innovative traders like Plaintiffs are having losses forced upon them by their competitors,
and then, their competitors allowed to compete with them. Mr. Boyle also fails to address the registration
of Vision Investment Advisors also as CTA’s. There was also an unauthorized loss of trading strategies
and trade secrets. After depleting their competitors trading performance they are they are then permitted
to directly compete. (¶ 4, ¶9, ¶31, ¶36, ¶120). Using the example above, not only is the CTA’s account
profitability being reduced from 25% to 7%, the perpetrators then compete with them. If their own
trading (VIA) account post returns at 15% a year, they now have an unfair competitive advantage, not
only by their depletion of their competitors funds, but also by suffocating their competitors performance,
as well as theft of their trade secrets. All three of these things violated the CEA (¶121 – and are at the
heart of the non-discretionary rules of fair market competition that NFA is obligated to enforce. They
also are forcing small businesses out of the market. (See Att. 5) 7U.S.C.1,§5 was enacted to promote
           Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 8 of 10

Page 7


“fair market competition” and to protect the interests of market participants, to promote responsible
innovation and fair competition among market participants. The purpose of the NFA’s Articles of
Incorporation11 Section 1(a) public interest…is..The adoption, administration and enforcement as …
regarding fair practice and designed to prevent fraudulent and manipulative acts and practices, to
promote just and equitable principles of trade and, in general, to protect the public interest.”
        Corporate Veil Piercing and Bad Conduct of Vision:
        Finally the Court is alerted to the Business Conduct Complaints filed against Vision and the
public announcements disbarring them. (See Attachments 2 and 3). Screen shots from the NFA’s Basic
Website demonstrates to this Court a serial pattern of unscrupulous, bad faith and illegal conduct
resulting in over 172 CFTC Reparations cases against Howard Rothman and Robert Boshnack and fines
in the millions. (See Attachment 4). The Court is directed also to the expulsion from the industry of
Vision (See Attachment 5) and fines – exceeding $1.5 million, and assurances from the NFA that
customers doing business with High Ridge (the corporate veil piercing entity) would have access to
information about Vision. Plaintiff also attaches its dissolution notice. (See Attachment 6).
        Plaintiffs on the other hand have zero compliance violations. Plaintiffs have zero disciplinary
actions. Plaintiffs have zero reparations or complaints against them. Plaintiffs in fact have zero
counterclaims against them.
       Also filed is the agreement to pierce the corporate veil between ADMIS and Vision’s owners
Howard Rothman, Robert Boshnack and its various new entities which is simply started up a operating
under a new name, to continue new illegal activities with ADMIS – now under their individual names
(See Attachment 7) When it is convenient to the regulator, the regulator routinely permits corporate veil
piercing – without impact to the individuals – and the sponsoring entity is disregarded.
        The document is filed under seal as ADMIS, Vision and NFA went to no small measures (without
showing of any good cause or injury) to place an overly broad Gag Order (¶258-¶259) – to stop customers
and traders uncovering their accounts have been and are being unlawfully turned over to Vision.
Plaintiffs dispute the legality of the NFA Gag-Order and will move to overturn in subsequent motion to
the Court. For now, the document is filed under seal even though Plaintiffs object and believe it should
be filed in the public domain and there is no good cause for this document to not be scrutinized.
Individual Rights are Preserved:
        The Court should also be aware of the distinction of the individual traders (Kumaran/ CTA) and
the prior sponsoring entity (NRCM). At the NFA, any number of entities can sponsor a trader. In this
case the registered CTA is Kumaran (individually) and is the CTA. Kumaran is now sponsored by
Nefertiti Asset Management, LLC (“NAM”) a Delaware LLC.
        Plaintiff has also attached the notice of dissolution which is to be filed at New York State.
Plaintiffs complaint was filed on May 8, 2020 and it had under Rule 4, up to 90 days to serve and amend.
It was in the process of filing the Notice of Dissolution which it intended to do this summer. Plaintiff
had until August 8, 2020 to do that, but the process was interrupted because the Court’s ruling came out
on July 4, 2020 which is why it was not completed prior to this briefing.
          Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 9 of 10

Page 8


Typical Hedge Funds Structure Has Multiple Entities
        Defendants NFA are also fully aware of the hedge funds structure that Plaintiffs have in place.
Also what has confused the Court is that Nefertiti has several separate and distinct entities. The correct
registrant now is Nefertiti Asset Management, LLC. (“NAM”). NAM became registered at the NFA in
June 2020. (NFA ID 0531175). The commodities options fund is Nefertiti STORM Commodities
Options Fund (“STORM Fund, LP”). (NFA ID 136864) This also is registered at the NFA as Pool.
Kumaran as an individual trader, is now affiliated with NAM (and not NRCM). NAM is both a CPO and
CTA. Further the individual that is the actual trader is Kumaran (CTA).
Individual Claims Are Not Impacted
        Further the Court should be fully aware that Kumaran individually is registered as a trader.
Individuals are listed as CTA’s. Individuals can be sponsored by multiple entities. Kumaran is now
sponsored by Nefertiti Asset Management, LLC (“NAM”) a CPO/CTA. It was previously sponsored by
the entity which was NRCM which was also a CTA. NRCM is no longer registered it has been delisted..
It would be impossible for a “inanimate” entity to place trades. The actual trader on the account was
Kumaran. (CTA). An entity cannot place trades without an actual trader. Therefore the trader who owns
that CTA performance record is Kumaran. A trader can be sponsored by many entities. Therefore the
“sponsor” is just the entity sponsoring the actual trader. NAM is the current sponsor of Kumaran. Both
Kumaran and NAM are now registered entities at the NFA. Because NAM has new investors and
business partners, none of the liabilities and assets of NRCM were assigned to NAM. Everything was
assigned to Kumaran individually. ¶12. The Complaint is clear that Kumaran is the legal successor and
assign. The NFA and Mr. Boyle are aware that Kumaran’s registration is now with NAM. The language
in ¶57 specifically refers to “businesses” – pural. The Complaint (apologizing) was not clear to
distinguish between the various entities. It is NAM in which other investors, partners made contributions.
Also Kumaran still retains sole ownership of the IP and trading strategies. (¶56). NAM is not the
successor and assign of NRCM. NRCM has withdrawn and is deregistered at the NFA as the entity is
being dissolved. The agreement with the new investors and partners of NAM is that Kumaran,
individually is the sole successor and assignee of NRCM, so as not to burden the other investors and
partners with prior business that led to such destruction with ADMIS. The Complaint is explicit to that
¶12. NAM cannot be forced to undertake assignment of the prior business or it would cause harm to the
new investors and partners. ADMIS agreement also permits legal successor, assignee or personnel
representative. (See ECF17)
Mr. Boyle’s Does Not Address Subject Matter Jurisdiction Under FAA
       Because the NFA has no subject matter jurisdiction defense under the FAA, it then tries to
improperly slip past a 12(b)(6) failure to plead claim on fraud that Arbitrability is an issue. This argument
is impermissible and procedurally should be disregarded. If the Court is to consider Mr. Boyle’s
improper arguments Plaintiffs will show the Court explicitly that Mr. Boyle’s arguments fails.
         First the Court should note that Mr. Boyle fails to dispute subject matter jurisdiction under the
Federal Arbitration Act. The point of the motion before the Court’s Order is related to FAA. Mr. Boyle
fails to raise any argument whatsoever that subject matter jurisdiction falls squarely in this jurisdiction.
(See Pltf. Mem. Section B, Pg 9, Section C, Pg. 15, Section D, Pg. 29) NFA’s argument on Arbitrability
is incomplete, fails to address the issues briefed in Plaintiff Mem. In Pg.9 Mr. Boyle rests his sole
argument that Arbitrability is not an issue, because he claims “fraud was not pled with peculiarity.” The
Court did not raise an issue of failing to plead fraud with peculiarity and it is also wholesomely improper
           Case 1:20-cv-03668-GHW Document 24-1 Filed 07/28/20 Page 10 of 10

Page 9


to be raised in this reply as it needs to be filed in a 12(b)(6) motion. Further Plaintiffs argue, that fraud
is pled with peculiarity by reference in the related cases and can easily be incorporated by reference
therein. (See 20-CV-03781 ¶123-138, ¶145-150, See also ECF1 ¶59-75, ¶125-136)
        More importantly, NFA omits and fails to make one counter argument or defense to any of the
other numerous issues with Arbitrability that were raised in Plaintiffs motion (See ECF17 Pg34-36,
Section F). Mr. Boyle fails to defend the Collateral Estoppel. (See ECF17 Pg.29-32). A manifest error.
He fails to defend that almost all the parties are not subject to binding Arbitration agreements. (See
ECF17, Pg.36). He fails to counter that Class Action Arbitrability is impermissible. (See ECF17. Pg.
32-34). He fails to defend the obligation to disclose material conflicts of interest. He fails to counter the
obligations cited in (See ECF17 Pg.16-18 - where Arbitrators have an obligation to investigate the
material conflicts of interest. Applied Indus. Materials Corp., 492 F.3d at 137 ) He fails to defend the
bias and evident partiality extensively briefed in Plaintiff motion. (See ECF17Pg.19-22). He does not
even respond to the salient subject matter jurisdiction related to reasonable appearance of bias, resulting
in fundamental unfairness. (See ECF17 Pg.22). As stated in Commonwealth Coatings Corp., the Court
also rejected the argument that Congress intended “to authorize litigants to submit their cases and
controversies to arbitration boards that might reasonably be thought biased against one litigant and
favorable to another”. Mr. Boyle has no defense again to this.
        Mr. Boyle makes not one reference to the admissions of guilt by ADMIS or the fact that NFA
employees are to be called as defense witnesses (¶152-155)– accused of being direct and active
participants in the scheme for over 5 years. (¶ 44, ¶264 )The conduct alleged violated 7 USC 25(b) and
numerous CEA and NFA Rules and violations. (See ¶264-265). These are non-discretionary rules the
NFA failed to enforce. Plaintiff has alleged the parties are jointly and severally liable and respectfully
requests to permit discovery on what documents were signed by the NFA and when. (See Exhibits 5, 11,
12 and ¶166). Defendant Tom Kadlec is notably missing in action from all these briefings. The
attachments 2-6 are self-explanatory. Plaintiff is wrongfully being painted as the villain.
Conclusions
       Mr. Boyle does not even dispute subject matter jurisdiction in this District under the FAA.
Therefore Plaintiffs motion for reconsideration should be granted as it is unequivocally there is subject
matter jurisdiction in the Court. Further as indicated above Plaintiffs will successfully defeat Mr.
Boyle’s 12(b)(6) motion disguised as a response.
        Because of the extensive new 12(b)(6) arguments, Plaintiffs respectfully seek an extension until
August 30, 2020 (an extension of thirty (30) days) or in the alternative if the Court deems that too long,
until August 14, 2020 (or a fourteen (14) days extension as the Court deems appropriate) to respond to
this reply - so that it fairly protect its rights to defend these inappropriate Motion to Dismiss arguments
and not be prejudiced.
         Defendants NFA and Mr. Boyle consent to this request, and agree I should have as long as I need.
         Respectfully submitted, // SSK// Samantha Siva Kumaran
